NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


NICHOLAS HARRIS,                              )
DOC #R54334,                                  )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-1800
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Pinellas.
County; William Burgess, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Nicholas Harris, DOC #R54334
Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.

PER CURIAM.


              Affirmed.



LaROSE, C.J., MORRIS, and LUCAS, JJ, Concur.